UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6485


NATHAN E. JACOBS,

                Plaintiff - Appellant,

          v.

MR. CHRISTOPHER CRAFT, Chaplin,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:16-cv-00003-IMK-MJA)


Submitted:   January 12, 2017              Decided:   January 18, 2017


Before GREGORY, Chief Judge, and MOTZ and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Nathan E. Jacobs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathan Jacobs appeals the district court’s order dismissing

his Bivens 1 complaint.             Because the district court incorrectly

determined that Jacobs has three qualifying strikes under the

Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g) (2012),

we vacate the order of dismissal and remand.

      In concluding that Jacobs had three strikes under the PLRA

at the time he filed the subject complaint, the district court

relied on Jacobs v. U.S.A. Supreme Court Clerk, Civ. Action No.

10-1332, 2010 WL 3123169 (D.D.C. Aug. 9, 2010) (unpublished);

Jacobs v. Supreme Court of the United States, No. 10-5271, 2011
WL 2199975      (D.C.    Cir.     May   17,     2011)    (unpublished)       “Supreme

Court”); and Jacobs v. Holder, No. 4:10-cv-1544, 2010 WL 4449357

(N.D. Ohio Nov. 1, 2010) (unpublished).                     We conclude that the

district   court     erred     in    finding      that    Supreme     Court    properly

qualifies as a strike.

      In   Supreme        Court,    the    U.S.    Court    of    Appeals      for    the

District     of    Columbia        Circuit       denied    relief,     stating       that

“[b]ecause     the   appropriate          disposition      is    so   clear,    summary

action is warranted.”              2011 WL 2199975, at *1.              However, the

court did not reference § 1915 or state that Jacobs’ appeal was



      1Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                             2
frivolous, malicious, or failed to state a claim for relief.               In

light of our decision in Blakely v. Wards, 738 F.3d 607 (4th

Cir. 2013) (en banc), in which we emphasized the importance of

the express language used by the adjudicating court, id. at 613-

15, 617, we conclude that the language in Supreme Court does not

evidence a PLRA strike. 2

     Accordingly, we vacate the order of dismissal and remand

for further proceedings.         We deny Jacobs’ pending motion.           We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately    presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                     VACATED AND REMANDED




     2 A PACER search did not reveal any other action that could
properly qualify as a strike against Jacobs.



                                      3